Case 4:18-cv-00626-CVE-JFJ Document 6 Filed in USDC ND/OK on 12/17/18 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OKLAHOMA
                                    )
  CYNTHIA HINES,                    )
                                    )
                                    )
           Plaintiff,               ) Case No.: 18-CV-00626
       v.                           )
                                    )
  CHW GROUP, INC. d/b/a CHOICE HOME )
  WARRANTY,                         )
                                    )
                                    )
           Defendant.               )

                                   NOTICE OF SETTLEMENT

         Plaintiff, CYNTHIA HINES, (“Plaintiff”), through her attorney, Agruss Law Firm, LLC,

  informs this Honorable Court that the Parties have reached a settlement in this case. Plaintiff

  anticipates dismissing this case, with prejudice, within 30 days.


  DATED: December 17, 2018
                                        RESPECTFULLY SUBMITTED,

                 December 17, 2018                     By:_/s/ Michael S. Agruss
                                                Michael S. Agruss (ILBA #6281600)
                                                Agruss Law Firm, LLC
                                                4809 N. Ravenswood Ave.
                                                Suite 419
                                                Chicago, Illinois 60640
                                                Tel: 312-224-4695
                                                Fax: 312-253-4451
                                                michael@agrusslawfirm.com

                                           – and –

                                                Elaine M. Dowling (OBA #14,217)
                                                6801 Broadway Extension, Suite 310
                                                Oklahoma City, OK 73116
                                                Tel: 405-842-8005
                                                Fax: 405-840-6367
                                                dowlinglawoffice@aol.com
Case 4:18-cv-00626-CVE-JFJ Document 6 Filed in USDC ND/OK on 12/17/18 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         On December 17, 2018, I electronically filed the Notice of Settlement with the Clerk of the
  U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice of Settlement
  to Defense Counsel, Brian Tretter, at btretter@choicehomewarranty.com.

                                               By:_/s/ Michael S. Agruss
                                               Michael S. Agruss
